Campbell, J.
This is a typical case where the system breaks down. The defendant, without expense to himself, called upon the taxpayers to furnish him with an attorney to advise him at the time of his trial. With the advice of this attorney, the defendant then, freely and voluntarily, entered a plea of guilty to the felony with which he was charged. Thereafter, he requested the Court of Appeals to review the trial and the sentence. The defendant again, without expense to himself, called upon the taxpayers to furnish him with an attorney to *233present the matter to the Court of Appeals. This attorney has reviewed the proceedings and, after such review, has filed a brief in which it is frankly stated that he finds no errors. The Attorney General has reviewed the record on appeal and agrees with defense counsel that no prejudicial error has been made to appear.
We, likewise, have reviewed the record on appeal and we conclude that no error has been made to appear.
Affirmed.
Mallabd, C.J., and MoRRis, J., concur.